It not appearing from the record that there was any service of a copy of the bill of exceptions, either personal or by acknowledgment upon the defendant in error, as required under the provisions of Code § 6-911 or Code § 6-912, this court is without jurisdiction to entertain the writ of error.  Fireman's Fund Indemnity Co. v. Goss, 69 Ga. App. 25
(24 S.E.2d, 736); Salvation Army v. Eleventh Hour Service Inc., 77 Ga. App. 196 (47 S.E.2d 893); Warnock v.  Woodard, 183 Ga. 367 (188 S.E. 336); Mauldin v.  Mauldin, 203 Ga. 123 (45 S.E.2d 818).
Writ of error dismissed. Felton and Parker, JJ.,concur.
                         DECIDED JUNE 18, 1948. *Page 336